AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     V.                                     (For Offenses Committed On or After November I, 1987)


                    Martin Melendres-Ramirez                                Case Number: 3:19-mj-23069

                                                                            R an T. Mardock
                                                                            Defendant's Attorne


REGISTRATION NO. 87823298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                  _ _ ___.__ _ _ _ _ _ _ _ _ _ _ _-+----r.~,. _=r··,~·~~-----~-+
 •    was found guilty to count(s)                                             SO~T: la<,,>·                ... ,, -,
      after a plea of not guilty.                                              -; ·                       · •· iT'I
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count(s)
                                  -------------------
 •    Count(s)
                   ------------------
                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                ~TIME SERVED                             D _ _ _ _ _ _ _ _ _ _ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, August 1, 2019
                                                                          Date of Imposition of Sentence


Received      --='5ft'.2J_-~~~
                         .. : :.-. . .: : :•:___
              DUSM
                                                                          l ~ ~ A R R Y M. KURRFJ<
                                                                          UNITED STATES MAGISTRATE ffiDGE


Clerk's Office Copy                                                                                                     3: 19-mj-23069
